
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.42


EMPLOYMENT AGREEMENT

        EMPLOYMENT AGREEMENT dated as of June 4th, 2001 (the "Execution Date")
by and between ArQule, Inc., a Delaware corporation (the "Company") with its
principal offices at 19 Presidential Way, Woburn, Massachusetts 01801, and J.
David Jacobs ("Executive") whose current principal residential address is 2622
Oakenshield Drive, Potomac, Maryland 20854.

        WHEREAS, the Company desires to employ Executive in a senior executive
capacity and to enter into an Agreement embodying the terms of such employment
(the "Agreement"); and

        WHEREAS, Executive desires to accept such employment and enter into such
an Agreement;

        NOW, THEREFORE, in consideration of the premises, and the mutual
covenants and agreements contained herein and for other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

        1.    Term of Employment.    The Company hereby agrees to employ
Executive, and Executive hereby accepts employment with the Company, upon the
terms and subject to the conditions set forth in this Agreement, for a period
commencing on June 4th, 2001 (the "Effective Date") and continuing until
terminated in accordance with the provisions of Section 5 (the "Employment
Term").

        2.    Title; Duties.    During the Employment Term, Executive shall
serve as the General Counsel and a Vice President of the Company reporting
directly to the Chief Executive Officer. The Executive hereby agrees to
undertake the duties and responsibilities inherent in such position and such
other duties and responsibilities consistent with such position as the Chief
Executive Officer shall from time to time reasonably assign to him.

        3.    No Conflict.    During the Employment Term, Executive shall devote
substantially all of his business time and best efforts to the performance of
his duties hereunder and shall not, directly or indirectly, engage in any other
business, profession or occupation for compensation or otherwise which would
conflict with the rendition of such duties without the prior written consent of
the Chief Executive Officer, which consent shall not unreasonably be withheld,
delayed or conditioned. Executive represents and warrants that Schedule A
attached hereto states all current business relationships, including, but not
limited to, consulting agreements, confidentiality agreements and
non-competition agreements that Executive is currently a party to.

        4.    Compensation and Benefits.    

        4.1.    Base Salary and Bonus.    During the Employment Term, the
Company shall pay Executive for his services hereunder a base salary at the
initial annual rate of $216,000.00, payable in regular installments in
accordance with the Company's usual payment practices and subject to annual
review and adjustment by the Chief Executive Officer or its designee in its sole
discretion. Such amount and regular installments shall be referred herein to as
the "Base Salary". The Executive shall also be eligible to receive an annual
cash bonus in accordance with the policies and practices of the Board.

        4.2.    Additional Compensation.    

        4.2.1.    Stock Option.    As further compensation for his services
hereunder, the Company shall grant to Executive, on or after the Effective Date,
a stock option (the "Stock Option") to purchase 46,000 shares of the Company's
Common Stock, $0.01 par value per share (the "Common Stock"), pursuant to the
Company's Amended and Restated 1994 Equity Incentive Plan (the "Plan") and in
accordance with the terms, and subject to the vesting schedule of twenty-five
percent annually commencing on the first anniversary of the Effective Date and
other conditions, set forth in the form of Option Certificate attached hereto as
Exhibit A. The method of determining the exercise price of such Stock Option is
set forth in Exhibit B. Starting on the Effective Date, in the event that
(i) Executive's employment is terminated without Cause during the first year of
employment or (ii) the Company substantially reduces

--------------------------------------------------------------------------------

or alters Executive's responsibilities without Cause during the first year of
employment (each event an "Early Termination"), the Stock Option shall become
immediately exercisable as to all option shares without regard to the vesting
schedules set forth on the Option Certificate. Furthermore, in the event that
Executive's employment hereunder is subsequently terminated without Cause, or
the scope of his responsibilities substantially reduced or altered by the
Company without Cause (as defined in Section 5.2) within one year of a Change of
Control of the Company (as defined herein) that occurs at any time during the
Employment Term (either event being a "Later Termination"), the Stock Option
shall become immediately exercisable as to all option shares without regard to
the vesting schedule set forth on the form of Option Certificate.

        For purposes of this Section 4.2.1, any one of the following events
shall be considered a Change of Control:

(i)the acquisition by any "person" (as such term is defined in Section 3(a)(9)
of the Securities Exchange Act of 1934) of any amount of the Company's Common
Stock so that it holds or controls fifty percent (50%) or more of the Company's
Common Stock;

(ii)a merger or consolidation after which fifty percent (50%) or more of the
voting stock of the surviving corporation is held by persons who were not
stockholders of the Company immediately prior to such merger or combination;

(iii)a sale of all or substantially all of the assets of the Company to a third
party,

(iv)the election by the stockholders of the Company of twenty percent (20%) or
more of the directors of the Company other than pursuant to nomination by the
Company's management, or

(v)a legally binding, definitive agreement approved by the Board of Directors
providing for any of the foregoing events (i) through (iv) inclusive.

        4.3.    Executive Benefits.    During the Employment Term and subject to
any contributions therefor generally required of senior executives of the
Company, Executive shall be entitled to receive such employee benefits
(including fringe benefits, 401(k) plan participation, and life, health,
accident and disability insurance) which the Company may, in its sole and
absolute discretion, make available generally to its senior executives, or for
personnel similarly situated; provided, however, that it is hereby acknowledged
and agreed that any such employee benefit plans may be altered, modified or
terminated by the Company at any time in its sole discretion without recourse by
Executive.

        4.4.    Vacation.    Executive shall be entitled to three weeks (15
working days) of paid vacation and one week (5 working days) of personal time
per annum during the Employment Term, to be taken at such time or times as shall
be mutually convenient for the Company and Executive. Unused vacation and
personal time will be allocated pursuant to the Company's existing policies and
practices.

        4.5.    Expenses.    

        4.5.1.    Relocation.    Upon receipt of adequate documentation
(receipts, credit card bills, or other evidence of payment) of expenses incurred
by the Executive for (I) reasonable "qualified moving expenses," as defined by
I.R.S. Regulation Section 31.3401(a)(15)-1 under the Internal Revenue Code, the
Company shall reimburse Executive for such relocation expenses, including moving
expenses and travel expenses incurred by Executive in traveling to his new
location of employment, up to a maximum of $50,000.00 in the aggregate and
(ii) any taxes payable by Executive (including any tax on the gross-up) as a
result of the reimbursement by the Company of Executive's relocation expenses
under this Section 4.5.1; provided, however, that the Executive shall reimburse
the Company for all such expenses paid

2

--------------------------------------------------------------------------------

by the Company if the Executive terminates his employment without Cause prior to
the expiration of the period from the Effective Date until one year thereafter.

        4.5.2.    Business Expenses and Perquisites.    Upon delivery of
adequate documentation of expenses incurred, Executive shall be entitled to
reimbursement by the Company during the Employment Term for reasonable travel,
entertainment and other business expenses incurred by Executive in the
performance of his duties hereunder in accordance with such policies as the
Company may from time to time have in effect.

        5.    Termination.    

        5.1.    Without Cause by the Company.    The Executive's employment
hereunder may be terminated by the Company at any time without Cause upon not
less than 60 days prior written notice from the Company to Executive. If
Executive's employment is terminated by the Company by means of an Early
Termination or a Later Termination, the Company shall pay Executive the Base
Salary and a portion of any targeted bonus prorated for the portion of the year
worked prior to such termination plus any benefits to which Executive is
entitled under Section 4.3 of this Agreement (to the extent permitted by the
then-current terms of the applicable benefit plans and subject to any employee
contribution requirements applicable to Executive on the date of termination)
through the conclusion of a period of six months from the date of such
termination plus any accrued but not used vacation. The payment to Executive of
any other benefits following the termination of Executive's employment pursuant
to this Section 5.1 shall be determined by the Board in its sole discretion in
accordance with the policies and practices of the Company.

        5.2.    For Cause by the Company.    Notwithstanding any other provision
of this Agreement, Executive's employment hereunder may be terminated by the
Company at any time for Cause. For purposes of this Agreement, "Cause" shall
mean (i) Executive's arbitrary, unreasonable, or willful failure to perform his
duties hereunder (other than as a result of total or partial incapacity due to
physical or mental illness) for thirty (30) days after a written demand for
performance is delivered to Executive on behalf of the Company which
specifically identifies the manner in which it is alleged that Executive has not
substantially performed his duties, (ii) Executive's arbitrary, unreasonable, or
willful refusal to follow the reasonable instructions of the Chief Executive
Officer not cured within the time period following the notice set forth in (i),
(iii) Executive's dishonesty in the performance of his duties hereunder, (iv) an
act or acts on Executive's part involving moral turpitude or constituting a
felony under the laws of the United States or any state thereof, or
(v) Executive's material breach of his obligations under Section 6 and 7 hereof,
which breach shall remain uncured by Executive for thirty (30) days following
receipt of notice from the Company specifying such breach. If Executive's
employment is terminated by the Company for Cause, the Company shall pay
Executive all amounts owed to Executive for work performed through the last day
of his actual employment by the Company, plus any accrued but not used vacation.
The payment to Executive of any other benefits following the termination of
Executive's employment pursuant to this Section 5.2 shall be determined by the
Board in its sole discretion in accordance with the policies and practices of
the Company.

        5.3.    Disability.    Subject to the requirements of the Americans with
Disabilities Act and Massachusetts General Laws Chapter 151B, Executive's
employment hereunder may be terminated by the Company at any time in the event
of the Disability of the Executive. For purposes of this Agreement, "Disability"
shall mean the inability of Executive to perform substantially his duties
hereunder due to physical or mental disablement which continues for a period of
six (6) consecutive months during the Employment Term, as determined by an
independent qualified physician mutually acceptable to the Company and Executive
(or his personal representative) or, if the Company and Executive (or such
representative) are unable to agree on an independent qualified physician, as
determined by a panel of three physicians, one designated by the Company, one
designated by Executive (or his personal representative) and one designated by
the two physicians so designated. If

3

--------------------------------------------------------------------------------


Executive's employment is terminated by the Company for Disability, the Company
shall continue to pay Executive his then-current Base Salary and a portion of
any targeted bonus prorated for the portion of the year worked prior to such
termination plus any benefits to which Executive is entitled under Section 4.3
of this Agreement (to the extent permitted by the then-current terms of the
applicable benefit plans and subject to any employee contribution requirements
applicable to Executive on the date of termination) plus any accrued but not
used vacation through the date on which Executive is first eligible to receive
payment of disability benefits in lieu of Base Salary under the Company's
employee benefit plans as then in effect. The payment to Executive of any other
benefits following the termination of Executive's employment pursuant to this
Section 5.3 shall be determined by the Company in its sole discretion in
accordance with the policies and practices of the Company.

        5.4.    Death.    Executive's employment hereunder shall automatically
terminate in the event of the Executive's death. If Executive's employment is
terminated by the death of Executive, the Company shall pay to Executive's
estate or legal representative an amount equal to the Base Salary at the rate in
effect at the time of Executive's death through the last day of the month in
which his death occurs and a portion of any targeted bonus prorated for the
portion of the year worked prior to the death plus any accrued but not used
vacation. The payment to Executive of any other benefits following the
termination of Executive's employment pursuant to this Section 5.4 shall be
determined by the Board in its sole discretion in accordance with the policies
and practices of the Company.

        5.5.    Termination by Executive.    Executive's employment hereunder
may be terminated by Executive at any time upon not less than thirty (30) days
prior written notice from Executive to the Company. If Executive terminates his
employment with the Company pursuant to this Section 5.5, the Company shall pay
Executive an amount equal to the Base Salary through the last day of his actual
employment by the Company, plus any accrued but not used vacation.

        5.6.    Notice of Termination.    Any purported termination of
employment by the Company or by Executive shall be communicated by written
Notice of Termination to the other party hereto in accordance with
Section 8hereof. For purposes of this Agreement, a "Notice of Termination" shall
mean a notice which shall indicate the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of employment under the
provision so indicated.

        5.7.    Survival.    The provisions of Sections 6 shall survive the
termination of this Agreement.

        6.    Confidentiality.    

        (a)    Definitions.    As used herein, the term "Confidential
Information" shall mean all Proprietary Materials (as defined below) of the
Company, any and all confidential, proprietary and non-public information about
inventions, improvements, modifications, discoveries, costs, profits, markets,
sales, products, key personnel, pricing policies, operational methods, concepts,
technical processes and applications, and other business affairs and methods of
the Company and of its affiliates, collaborators, consultants, suppliers, and
customers, as well as any other information of the Company not readily available
to the public, including without limitation any information supplied by third
parties to the Company under an obligation of confidence. As used in this
Agreement "Proprietary Materials" shall include, without limitation, the
following materials to the extent proprietary to the Company and not publicly
available: any and all reagents, substances, chemical compounds, subcellular
constituents, cells or cell lines, organisms and progeny, and mutants, as well
as any and all derivatives or replications derived from or relating to such
materials. Confidential Information may be contained in various media, including
without limitation patent applications, computer programs in object and/or
source code, flow charts and other program documentation, manuals, plans,
drawings, designs, technical specifications, laboratory notebooks, supplier and
customer lists, internal financial data, and other documents and records of the
Company, whether or not in written form and whether or not labeled or identified
as confidential or proprietary.

4

--------------------------------------------------------------------------------


        (b)    Non-Disclosure.    Executive will not at any time (whether during
or after his employment with the Company) disclose or use for his own benefit or
purposes or the benefit or purposes of any other person, firm, partnership,
joint venture, association, corporation or other organization, entity or
enterprise (a "Person") other than the Company, any Confidential Information.

        (c)    Exceptions.    Notwithstanding any other provision in the
Agreement, Confidential Information shall not include information or material
which:

(i)is or becomes generally available to the public other than as a result of
disclosure thereof by Executive:

(ii)is lawfully received by Executive on a non-confidential basis from a third
party that is not itself under an obligation of confidentiality or
non-disclosure to the Company with respect to such information;

(iii)can be shown by Executive to have been independently developed by
Executive;

(iv)which Executive establishes by competent proof was in its possession at the
time of disclosure by the Company and was not acquired, directly or indirectly
from the Company; or

(v)is required to be publicly disclosed by law or by regulation; provided,
however, that in such event Executive shall provide the Company with prompt
advance notice of such disclosure so that the Company has the opportunity if it
so desires to seek a protective order or other appropriate remedy.

        (d)    Return of Company Property.    Executive agrees that upon
termination of his employment hereunder, Executive will return immediately to
the Company any Proprietary Materials, any materials containing Confidential
Information and any other Company property then in Executive's possession or
under Executive's control, including, without limitation all Confidential
Information in the Executive's possession or control, and notes, drawings,
lists, memoranda, magnetic disks or tapes, or other recording media containing
such Confidential Information, whether alone or together with non-confidential
information, all documents, reports, files, memoranda, records, software, credit
cards, door and file keys, computer access codes, disks and instructional
manuals, or any other physical property that the Executive received, prepared,
or helped prepare in connection with his employment under this Agreement. Upon
termination, the Executive will not retain any copies, duplicates,
reproductions, or excerpts of Confidential Information, nor will he show or give
any of the above to any third party. Executive further agrees that he will not
retain or use for his account at any time any trade name, trademark or other
proprietary business designation used or owned in connection with the business
of the Company.

        7.    Specific Performance.    Executive acknowledges and agrees that
the Company's remedies at law for a breach or threatened breach of any of the
provisions of Section 6 would be inadequate and, in recognition of this fact,
Executive agrees that, in the event of such a breach or threatened breach, in
addition to any remedies at law, the Company, without posting any bond, shall be
entitled to seek equitable relief in the form of specific performance, temporary
restraining orders, temporary or permanent injunctions or any other equitable
remedy which may then be available.

        8.    Notices.    Any notice hereunder by either party to the other
shall be given in writing by personal delivery, telex, telecopy, overnight
courier or registered mail, return receipt requested, addressed, if to the
Company, to the attention of Chairman of the Board at the Company's executive
offices or to such other address as the Company may designate in writing at any
time or from time to time to the Executive, and if to the Executive, to his most
recent address on file with the Company. Notice shall be deemed given, if by
personal delivery or by overnight courier, on the date of such delivery or, if
by telex or telecopy, on the business day following receipt of answer back or
telecopy information or, if by registered mail, on the date shown on the
applicable return receipt.

5

--------------------------------------------------------------------------------


        9.    Assignment.    This Agreement may not be assigned by either party
without the prior written consent of the other party. The Company shall require
any Person succeeding to all or substantially all of the business or assets of
the Company whether by purchase, merger or consolidation to expressly assume and
agree to perform this Agreement.

        10.    Entire Agreement.    This Agreement contains the entire agreement
between the Company and Executive with respect to the subject matter thereof and
there have been no oral or other agreements of any kind whatsoever as a
condition precedent or inducement to the signing of this Agreement or otherwise
concerning this Agreement or the subject matter hereof.

        11.    Expenses.    The Company and executive shall pay their own
respective expenses incident to the, enforcement or interpretation of or dispute
resolution with respect to this Agreement, including all fees and expenses of
their counsel for all activities of such counsel undertaken pursuant to this
Agreement.

        12.    Arbitration.    In the event any dispute shall arise between the
Company and the Executive with respect to any of the terms and conditions of
this Agreement, then such dispute shall be submitted and finally settled by
arbitration in Boston, Massachusetts under the rules of the American Arbitration
Association. The award rendered by the arbitrator shall be final and binding
upon the parties hereto, and judgment upon the award rendered may be entered by
either party in any court that would ordinarily have jurisdiction over the
parties or the subject matter of the controversy or claim. The parties agree not
to institute any litigation or proceedings against each other in connection with
this Agreement except as provided in this Section 12.

        13.    Waivers and Further Agreements.    Any waiver of any terms or
conditions of this Agreement shall not operate as a waiver of any other breach
of such terms or conditions or any other term or condition, nor shall any
failure to enforce any provision hereof operate as a waiver of such provision or
of any other provision hereof; provided, however, that no such written wavier,
unless it, by its own terms, explicitly provides to the contrary, shall be
construed to effect a continuing waiver of the provision being waived and no
such waiver in any instance shall constitute a waiver in any other instance or
for any other purpose or impair the right of the party against whom such waiver
is claimed in all other instances or for all other purposes to require full
compliance with such provision. Each of the parties hereto agrees to execute all
such further instruments and documents and to take all such further action as
the other party may reasonably require in order to effectuate the terms and
purposes of this Agreement.

        14.    Amendments.    This Agreement may not be amended, nor shall any
waiver, change, modification, consent or discharge be effected except by an
instrument in writing executed by or on behalf of the party against whom
enforcement of any waiver, change, modification, consent or discharge is sought.

        15.    Severability.    If any provision of this Agreement shall be held
or deemed to be, or shall in fact be, invalid, inoperative or unenforceable as
applied to any particular case in any jurisdiction or jurisdictions, or in all
jurisdictions or in all cases, because of the conflict of any provision with any
constitution or statute or rule of public policy or for any other reason, such
circumstance shall not have the effect of rendering the provision or provisions
in question invalid, inoperative or unenforceable in any other jurisdiction or
in any other case or circumstance or of rendering any other provision or
provisions herein contained invalid, inoperative or unenforceable to the extent
that such other provisions are not themselves actually in conflict with such
constitution, statute or rule of public policy, but this Agreement shall be
reformed and construed in any such jurisdiction or case as if such invalid,
inoperative or unenforceable provision had never been contained herein and such
provision reformed so that it would be valid, operative and enforceable to the
maximum extent permitted in such jurisdiction or in such case.

6

--------------------------------------------------------------------------------


        16.    Counterparts.    This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

        17.    Section Headings.    The headings contained in this Agreement are
for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.

        18.    Governing Law.    This Agreement shall be governed by and
construed and enforced in accordance with the law (other than the law governing
conflict of law questions) of the Commonwealth of Massachusetts.

        IN WITNESS WHEREOF, the parties have been executed or caused to be
executed this Agreement as of the date first above written.

    ARQULE, INC.
 
 
By:
/s/  STEPHEN A. HILL      

--------------------------------------------------------------------------------

Name: Stephen A. Hill
Title: President and Chief Executive Officer
 
 
 
/s/  J. DAVID JACOBS      

--------------------------------------------------------------------------------

J. David Jacobs


7

--------------------------------------------------------------------------------


SCHEDULE A

Business Relationships


Director of and counsel to the Volpi Foundation for the Performing Arts, Inc

8

--------------------------------------------------------------------------------


EXHIBIT A


Option Certificate

9

--------------------------------------------------------------------------------


EXHIBIT B


Determination of Option Price


        The exercise price of the Stock Option is the Fair Market Value of
ArQule's Common Stock (as defined below) as of the date the Board of Directors
grants the stock options to the Executive (by written consent or at a meeting)
which is either on or after the Effective Date.

        The Fair Market Value of ArQule's Common Stock shall be the closing
price of the Common Stock as reported by the Nasdaq National Market on the
trading day immediately prior to the appropriate date discussed above.

10

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.42



SCHEDULE A Business Relationships

EXHIBIT A


EXHIBIT B



Determination of Option Price
